     Case 5:19-cv-00162-MWF-SP Document 14 Filed 03/20/19 Page 1 of 11 Page ID #:34


 1    Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
      Michael J. Manning, Esq. (State Bar No. 286879)
 2    Craig G. Côté, Esq. (State Bar No. 132885)
 3    Osman M. Taher, Esq. (State Bar No. 272441)
      MANNING LAW, APC
 4    4667 MacArthur Blvd., Suite 150
 5    Newport Beach, CA 92660
      Office: (949) 200-8755
 6    ADAPracticeGroup@manninglawoffice.com
 7

 8

 9    Attorneys for Plaintiff: JAMES RUTHERFORD
10

11                           UNITED STATES DISTRICT COURT
12            CENTRAL DISTRICT OF CALIFORNIA– EASTERN DIVISION
13

14    JAMES RUTHERFORD, an                  Case No. 5:19-cv-00162-MWF-SP
15    individual,                           First Amended Complaint For
16              Plaintiff,                  Damages And Injunctive Relief For:

17    v.                                     1. VIOLATIONS OF THE
18                                              AMERICANS WITH DISABILITIES
                                                ACT OF 1990, 42 U.S.C. §12181 et
19    QAQI BROTHERS, INC., a                    seq.
20    California corporation; ABESUD
      HALUM, an unmarried man; and           2. VIOLATIONS OF THE UNRUH
21    DOES 1-10, inclusive,                     CIVIL RIGHTS ACT, CALIFORNIA
22                                              CIVIL CODE § 51 et seq.
                     Defendants.
23

24

25          Plaintiff, JAMES RUTHERFORD (“Plaintiff”), complains of Defendants LA
26    QAQI BROTHERS, INC., a California corporation; ABESUD HALUM, an
27    unmarried man; and DOES 1-10 (“Defendants”) and alleges as follows:
28                                       PARTIES:

                                              1
                                FIRST AMENDED COMPLAINT
     Case 5:19-cv-00162-MWF-SP Document 14 Filed 03/20/19 Page 2 of 11 Page ID #:35


 1          1.     Plaintiff is an adult California resident. Plaintiff is substantially limited
 2
      in performing one or more major life activities, including but not limited to:
 3
      walking, standing, ambulating, sitting, in addition to twisting, turning, and grasping
 4

 5    objects. As a result of these disabilities, Plaintiff relies upon mobility devices,

 6    including at times a wheelchair, to ambulate. With such disabilities, Plaintiff
 7    qualifies as a member of a protected class under the Americans with Disabilities Act
 8
      (“ADA”), 42 U.S.C. §12102(2) and the regulations implementing the ADA set forth
 9
      at 28 C.F.R. §§ 36.101 et seq. At the time of Plaintiff’s visits to Defendant’s facility
10

11    and prior to instituting this action, Plaintiff suffered from a “qualified disability”

12    under the ADA, including those set forth in this paragraph. Plaintiff is also the
13    holder of a Disabled Person Parking Placard.
14          2.     Plaintiff brings this action acting as a “private attorney general” as
15    permitted under the American with Disabilities Act of 1990 (“ADA”) to privatize
16    enforcement of the ADA without the American tax payer(s) bearing the financial tax
17    burden for such action.
18          3.     Defendant ABESUD HALUM, an unmarried man owned the property
19    located at 49805 Harrison Street, Coachella, California 92236 (“Property”) on
20    September 29, 2018.
21          4.     Defendant ABESUD HALUM, an unmarried man, owns the Property
22    currently.
23          5.     QAQI BROTHERS, INC., a California corporation, owned, operated
24    and controlled the business of LA PLACITA PARTY TIME (“Business”) on
25    September 29, 2018.
26          6.     QAQI BROTHERS, INC., a California corporation, owns, operates and
27    controls the Business currently.
28          7.     Plaintiff does not know the true names of Defendants, their business
                                                 2
                                    FIRST AMENDED COMPLAINT
     Case 5:19-cv-00162-MWF-SP Document 14 Filed 03/20/19 Page 3 of 11 Page ID #:36


 1    capacities, their ownership connection to the Property and Business, or their relative
 2    responsibilities in causing the access violations herein complained of, and alleges a
 3    joint venture and common enterprise by all such Defendants. Plaintiff is informed
 4    and believes that each of the Defendants herein, including Does 1 through 10,
 5    inclusive, is responsible in some capacity for the events herein alleged, or is a
 6    necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
 7    when the true names, capacities, connections, and responsibilities of the Defendants
 8    and Does 1 through 10, inclusive, are ascertained.
 9                                JURISDICTION AND VENUE
10           8.     This Court has subject matter jurisdiction over this action pursuant
11    to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans
12    with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. ("ADA").
13           9.     This court has supplemental jurisdiction over Plaintiff’s non-federal
14    claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s UCRA claims are so
15    related to Plaintiff’s federal ADA claims in that they have the same nucleus of
16    operative facts and arising out of the same transactions, they form part of the same
17    case or controversy under Article III of the United States Constitution.
18           10.    Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
19    Property which is the subject of this action is located in this district and because
20    Plaintiff’s causes of action arose in this district.
21                                 FACTUAL ALLEGATIONS
22           11.    Plaintiff went to the Business on or about September 29, 2018 to make
23    a purchase.
24           12.    The Business, including the Property, is a facility open to the public, a
25    place of public accommodation, and a business establishment.
26           13.    Parking spaces are some of the facilities, privileges and advantages
27    reserved by Defendants to persons patronizing the Business and Property.
28           14.    Unfortunately, although parking spaces were some of the facilities
                                                  3
                                     FIRST AMENDED COMPLAINT
     Case 5:19-cv-00162-MWF-SP Document 14 Filed 03/20/19 Page 4 of 11 Page ID #:37


 1    reserved for patrons, there were barriers for persons with disabilities that cause the
 2    named facilities to fail as to compliance with the Americans with Disability Act
 3    Accessibility Guidelines (“ADAAG”) on or around September 29, 2018, or at any
 4    time thereafter up to and including, the date of the filing of this First Amended
 5    Complaint.
 6          15.    Instead of having architectural barrier free facilities for patrons with
 7    disabilities, Plaintiff experienced the following at the Business and Property: there is
 8    no ADASAD compliant accessible or van accessible parking signage in violation of
 9    Section 502.6; the curb ramp at the accessible parking spaces serving the main
10    entrance projects into the access aisle in violation of Section 406.5 which requires
11    that curb ramps and the flared sides of curb ramps shall be located so that they do
12    not project into vehicular traffic lanes, parking spaces, or parking access aisles; the
13    slope of the curb ramp flares at the curb ramp connecting the accessible parking
14    spaces to the accessible route exceeds 10% in violation of Section 406.3; and,
15    parking spaces and access aisles serving them shall comply with 302. Access aisles
16    shall be at the same level as the parking spaces they serve. Changes in level are not
17    permitted.
18          16.    Subject to the reservation of rights to assert further violations of law
19    after a site inspection found infra, Plaintiff asserts there are additional ADA
20    violations which affect him personally.
21          17.    Plaintiff is informed and believes and thereon alleges that, currently,
22    there are no compliant, accessible Business facilities designed, reserved and
23    available to persons with disabilities at the Business in addition to that alleged supra.
24          18.    Plaintiff is informed and believes and thereon alleges that Defendants
25    had no policy or plan in place to make sure that the parking spaces were compliant
26    for persons with disabilities and remained compliant prior to September 29, 2018.
27          19.    Plaintiff is informed and believes and thereon alleges Defendants have
28    no policy or plan in place to make sure that the complaints of violations alleged
                                                4
                                   FIRST AMENDED COMPLAINT
     Case 5:19-cv-00162-MWF-SP Document 14 Filed 03/20/19 Page 5 of 11 Page ID #:38


 1    above are available to persons with disabilities and remain compliant currently.
 2           20.      Plaintiff personally encountered the above alleged barriers when
 3    attempting to access the Business and Property.            These inaccessible conditions
 4    denied the Plaintiff full and equal access and caused him difficulty, humiliation,
 5    frustration and upset.
 6           21.      As an individual with a mobility disability who at times is dependent
 7    upon a mobility device, Plaintiff has a keen interest in whether public
 8    accommodations have architectural barriers that impede full accessibility to those
 9    accommodations by individuals with mobility impairments.
10           22.      Plaintiff is being deterred from patronizing the Business and its
11    accommodations on particular occasions, but intends to return to the Business for the
12    dual purpose of availing himself of the goods and services offered to the public and
13    to ensure that the Business ceases evading its responsibilities under federal and state
14    law.
15           23.      As a result of his difficulty, humiliation, and frustration because of the
16    inaccessible condition of the facilities of the Business, Plaintiff did not fully access
17    the Business or Property. However, Plaintiff would like to return to the location
18    given its close proximity to an area he frequents from time to time.
19           24.      The defendants have failed to maintain in working and useable
20    conditions those features required to provide ready access to persons with
21    disabilities.
22           25.      The violations identified above are easily removed without much
23    difficulty or expense. They are the types of barriers identified by the Department of
24    Justice as presumably readily achievable to remove and, in fact, these barriers are
25    readily achievable to remove. Moreover, there are numerous alternative
26    accommodations that could be made to provide a greater level of access if complete
27    removal were not achievable.
28           26.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
                                                   5
                                      FIRST AMENDED COMPLAINT
     Case 5:19-cv-00162-MWF-SP Document 14 Filed 03/20/19 Page 6 of 11 Page ID #:39


 1    alleges, on information and belief, that there are other violations and barriers in the
 2    site that relate to his disabilities. Plaintiff will amend the First Amended Complaint,
 3    to provide proper notice regarding the scope of this lawsuit, once he conducts a site
 4    inspection. However, please be on notice that Plaintiff seeks to have all barriers
 5    related to their disabilities remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir.
 6    2008) (holding that once a plaintiff encounters one barrier at a site, he can sue to
 7    have all barriers that relate to his disability removed regardless of whether he
 8    personally encountered them).
 9          27.     Given the obvious and blatant violation alleged hereinabove, Plaintiff
10    alleges, on information and belief, that the failure to remove these barriers was
11    intentional because: (1) these particular barriers are intuitive and obvious; (2) the
12    defendants exercised control and dominion over the conditions at this location, and
13    therefore, (3) the lack of accessible facilities was not an accident because had the
14    defendants intended any other configuration, they had the means and ability to make
15    the change.
16          28.     Without injunctive relief, plaintiff will continue to be unable to fully
17    access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
18                                FIRST CAUSE OF ACTION
19     VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
20                                   42 U.S.C. § 12181 et seq.
21          29.     Plaintiff re-alleges and incorporates by reference all paragraphs alleged
22    above and each and every other paragraph in this First Amended Complaint
23    necessary or helpful to state this cause of action as though fully set forth herein.
24          30.     Under the ADA, it is an act of discrimination to fail to ensure that the
25    privileges, advantages, accommodations, facilities, goods, and services of any place
26    of public accommodation are offered on a full and equal basis by anyone who owns,
27    leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
28    Discrimination is defined, inter alia, as follows:
                                                 6
                                    FIRST AMENDED COMPLAINT
     Case 5:19-cv-00162-MWF-SP Document 14 Filed 03/20/19 Page 7 of 11 Page ID #:40


 1                 a.     A failure to make reasonable modifications in policies, practices,
 2                        or procedures, when such modifications are necessary to afford
 3                        goods, services, facilities, privileges, advantages, or
 4                        accommodations to individuals with disabilities, unless the
 5                        accommodation would work a fundamental alteration of those
 6                        services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 7                 b.     A failure to remove architectural barriers where such removal is
 8                        readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 9                        defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
10                        Appendix "D".
11                 c.     A failure to make alterations in such a manner that, to the
12                        maximum extent feasible, the altered portions of the facility are
13                        readily accessible to and usable by individuals with disabilities,
14                        including individuals who use wheelchairs, or to ensure that, to
15                        the maximum extent feasible, the path of travel to the altered area
16                        and the bathrooms, telephones, and drinking fountains serving
17                        the area, are readily accessible to and usable by individuals with
18                        disabilities. 42 U.S.C. § 12183(a)(2).
19          31.    Any business that provides parking spaces must provide accessible
20    parking spaces. 1991 Standards § 4.1.2(5). 2010 Standards § 208. Under the 1991
21    Standards, parking spaces and access aisles must be level with surface slopes not
22    exceeding 1:50 (2.0%) in all directions. 1991 Standards § 4.6.2. Under the 2010
23    Standards, access aisles shall be at the same level as the parking spaces they serve.
24    Changes in level are not permitted. 2010 Standards § 502.4. "Access aisles are
25    required to be nearly level in all directions to provide a surface for wheelchair
26    transfer to and from vehicles." 2010 Standards § 502.4 Advisory. Specifically, built
27    up curb ramps are not permitted to project into access aisles and parking spaces. Id.
28    No more than a 1:48 slope is permitted. Standards § 502.4.
                                                7
                                   FIRST AMENDED COMPLAINT
     Case 5:19-cv-00162-MWF-SP Document 14 Filed 03/20/19 Page 8 of 11 Page ID #:41


 1          32.    Here, the failure to ensure that accessible facilities were available and
 2    ready to be used by Plaintiff is a violation of law.
 3          33.    A public accommodation must maintain in operable working condition
 4    those features of its facilities and equipment that are required to be readily accessible
 5    to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 6          34.    Given its location and options, Plaintiff will continue to desire to
 7    patronize the Business but he has been and will continue to be discriminated against
 8    due to lack of accessible facilities and, therefore, seek injunctive relief to remove the
 9    barriers.
10                              SECOND CAUSE OF ACTION
11     VIOLATION OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL
12                                      CODE § 51 et seq.
13          35.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
14    above and each and every other paragraph in this First Amended Complaint
15    necessary or helpful to state this cause of action as though fully set forth herein.
16          36.    California Civil Code § 51 et seq. guarantees equal access for people
17    with disabilities to the accommodations, advantages, facilities, privileges, and
18    services of all business establishments of any kind whatsoever. Defendants are
19    systematically violating the UCRA, Civil Code § 51 et seq.
20          37.    Because Defendants violate Plaintiff’s rights under the ADA, they also
21    violated the Unruh Civil Rights Act and are liable for damages. (Civ. Code § 51(f),
22    52(a).) These violations are ongoing.
23          38.    Defendants’ actions constitute intentional discrimination against
24    Plaintiff on the basis of their individual disabilities, in violation of the UCRA, Civil
25    Code § 51 et seq. Plaintiff is informed and believes and thereon alleges Defendants
26    have been previously put on actual notice that its premises are inaccessible to
27    Plaintiff as above alleged. Despite this knowledge, Defendants maintain the
28    Property and Business in an inaccessible form.
                                                8
                                    FIRST AMENDED COMPLAINT
     Case 5:19-cv-00162-MWF-SP Document 14 Filed 03/20/19 Page 9 of 11 Page ID #:42


 1                                          PRAYER
 2    WHEREFORE, Plaintiff prays that this court award damages provide relief as
 3    follows:
 4          1.     A preliminary and permanent injunction enjoining Defendants from
 5    further violations of the ADA, 42 U.S.C. § 12181 et seq., and UCRA, Civil Code §
 6    51 et seq. with respect to its operation of the Business and Subject Property; Note:
 7    Plaintiff is not invoking section 55 of the California Civil Code and is not
 8    seeking injunctive relief under the Disable Persons Act at all.
 9          2.     An award of actual damages and statutory damages of not less than
10    $4,000 per violation pursuant to § 52(a) of the California Civil Code and $4,000 for
11    each time he visits an establishment that contains architectural barriers that deny the
12    Plaintiff of full and equal enjoyment of the premises (Feezor v. Del Taco, Inc.
13    (2005) 431 F.Supp.2d 1088, 1091.)
14          3.     An additional award of $4,000.00 as deterrence damages for each
15    violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
16    LEXIS 150740 (USDC Cal, E.D. 2016);
17          4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
18    pursuant to 42 U.S.C. § 12205; California Civil Code § 52;
19                              DEMAND FOR JURY TRIAL
20          Plaintiff hereby respectfully request a trial by jury on all appropriate issues
21    raised in this First Amended Complaint.
22

23    Dated: March 20, 2019            MANNING LAW, APC
24

25                                     By: /s/ Joseph R. Manning Jr., Esq.
                                          Joseph R. Manning Jr., Esq.
26                                        Michael J. Manning, Esq.
27                                        Craig G. Côté, Esq.
                                          Osman M. Taher, Esq.
28                                        Attorneys for Plaintiff
                                                9
                                   FIRST AMENDED COMPLAINT
     Case 5:19-cv-00162-MWF-SP Document 14 Filed 03/20/19 Page 10 of 11 Page ID #:43


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28
                                          10
                                FIRST AMENDED COMPLAINT
Case 5:19-cv-00162-MWF-SP Document 14 Filed 03/20/19 Page 11 of 11 Page ID #:44



                              PROOF OF SERVICE
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
         I, the undersigned, am employed in the County of Orange, State of California. I am over
 the age of eighteen (18) years and not a party to the cause. My business address is 4667
 MacArthur Blvd., Suite 150, Newport Beach, CA 92660.

        On 3/20/19 I served the true copies of the foregoing document described as:


     First Amended Complaint For Damages And Injunctive Relief

 on the interested parties in this action, addressed as follows, Served by Mail via Postal Service:

 ABESUD HALUM, an unmarried man
 49849 Harrison St.
 Coachella, CA 92236

         [X] By United States Postal Service: The documents were mailed as set forth above by
 U.S. Mail and placed in sealed, addressed envelopes on the above date and deposited into a U.S.
 Postal Service Mail box on the date set forth above, with postage thereon fully prepaid at Newport
 Beach, California.

         [] BY Electronic Mail. I caused each such document to be transmitted electronically to
 the parties at the e-mail address indicated. To the best of my knowledge, the transmission was
 reported as complete and no error was reported that it was not completed.


 I certify under penalty of perjury under the laws of the State of California that the foregoing is
 true and correct and that this affidavit was executed on March 20, 2019.


         ___________

        Kat Garzon
